Title: To George Washington from Matthias-Alexis, chevalier de La Rochefermoy, 24 April 1781
From: La Rochefermoy, Matthias-Alexis, chevalier de
To: Washington, George


                        
                            Son Excellence
                            à Boston Ce 24 avril 1781.
                        


                        Jai lhonneur de vous faire Part de mon arrivée avec mon fils qui est dans L’armée de Monsieur Le Compte De
                            larrochambeau, nous Sommes dans Le moment d’attaquer nos ennemis, donnés moy La Satisfaction d’etre à même de pouvoir vous
                            témoigner ainsy qu’au Congré & à ma Patrie, L’occasion en Qualité d’encien officier Général Sous vos ordres de
                            Soutenir & La Gloire de Lamerique & D’un officier Connu qui n’a d’autre desir que d’etre Sous vos ordres.
                            J’ause me Flatter d’avance que Votre Excellence Voudra en qualité d’ancien millitaire m’honorer & minserer dans La
                            Premiere de vos entreprises, n’etant desiréux que de Soutenir L’honneur que Je me Suis Fait du premier moment ou J’ai eu
                            L’honneur d’entrer dans Le Service De mon Roy & Des états unis De L’amérique Sous vos ordres Croyant avoir remply
                            mes missions en qualité d’un officier digne de votre Estime.
                        Votre Excellence doit etre persuadé que je n’ai traversé Les mers que dans L’intention D’accomplir La Gloire
                            que Je me Suis acquie au Service De mon roy & au Service de L’amérique Sous vos ordres & mon absence de
                            ce continant n’auroit pas été aussy Longue Si Je n’eusse été occupé à Servir sous Les ordres De
                            Monsieur Le Compte D’Estaing & marquis De Bouillé Général De La martinique dans Leurs entreprise aux isles Du
                            vent. Jai L’honneur Detre avec respect Son Excellence Votre Trés humble & obéissant Serviteur
                        
                            d’erochefermoy
                        
                        
                            Jai Lhonneur de remettre cy inclus à votre Excellence La Copie de La Lettre du General Schuyw que
                                J’avois perdu, que je devois vous Remettre Sans cet accident & qui ma été renvoyé aprés dix huit mois a La
                                martinique avec mes Papiers, qui consernoit La retraite de triconderage
                            
                            à Boston ches Monsieur adolphe Negautiant Ce 24 avril 1781. Lieu ou Je Suis arrivé Le 18. De Ce
                            mois.
                        

                    